Citation Nr: 1130804	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-26 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for patellar subluxation of the left knee with early chondromalacia.    

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for patellar subluxation of the right knee, to include as secondary to patellar subluxation of the left knee with early chondromalacia.
 

REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for patellar subluxation of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1969 rating decision denied service connection for a bilateral knee disability.  This decision was confirmed by a March 1970 decision, and the Veteran did not appeal.  

2.  Unappealed rating decisions dated in June 1983, November 1986, and March 1987 found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a bilateral knee disability.

3.  The additional evidence received since the March 1987 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for patellar subluxation of the left knee with early chondromalacia and patellar subluxation of the right knee.

4.  The Veteran's pre-existing left knee disability was aggravated by his military service.


CONCLUSION OF LAW

The Veteran's patellar subluxation of the left knee with early chondromalacia was aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issues decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted with respect to the Veteran's claims of entitlement to service connection for patellar subluxation of the left knee with early chondromalacia and patellar subluxation of the right knee, and that these claims are reopened.  Additionally, in light of the favorable decision as it relates to the issue of entitlement to service connection for patellar subluxation of the left knee with early chondromalacia, any errors by VA in complying with the requirements of VCAA as to this issue are moot.  

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a bilateral knee disability was originally denied in an August 1969 rating decision.  This decision found that the Veteran's severe left patella dislocation and chondromalacia existed prior to his entry into service and was not aggravated by service.  It found that, "In view of veteran's pre-service disability, a recurrent dislocation and finding now of the proximate same condition in the rt. knee without evidence of aggravation indicates this is a congenital disability.  There is shown to be no aggravation of this disability or unexpected increase due to the incidents of service."  This decision was confirmed in March 1970 following VA's receipt of additional service records.  The Veteran's service treatment records and an April 1969 VA examination report were on file at the time of the August 1969 rating decision and March 1970 confirmation.  

The Veteran filed a claim to reopen the issues on appeal in May 1983.  This claim was accompanied by a private medical record from November 1966, almost two years prior to his entrance into service, showing that he had been diagnosed with 
"[s]ubluxating patella with chondromalacia patella left knee."  This evidence was determined to be new but not material, as it did not demonstrate the Veteran had a knee condition that was related to service.  

The Veteran filed a notice of disagreement with this decision in June 1983.  He also submitted private medical records from December 1982 through March 1983.  These records included a report of a December 1982 arthroscopy that showed evidence of advanced chondromalacia of both patellae and chondral defects on both lateral femoral condyles on both knees.  A February 1983 record reflects that the Veteran underwent a bilateral chondroplasty of patellae and chondroplasty and abrasion arthroplasty of the lateral femoral condyles.  

In his June 1983 notice of disagreement, the Veteran described the nature of his in-service knee injuries.  He reported that his knee condition was aggravated by boot camp exercises, including running up and down hills and performing squat-thrusts.

The August 1983 statement of the case found that the above records did not constitute new and material evidence, as they do not show that a knee condition was incurred in or aggravated by service.  The Veteran did not perfect an appeal of this claim, and it became final. 

The Veteran again sought to reopen his claim in August 1986.  He submitted private treatment records from April 1985 through July 1986 in support of his claim.  The November 1986 rating decision confirmed the prior decisions, noting that the new private medical evidence did not provide a new basis on which to establish the Veteran's condition was incurred in or aggravated by service.  

The Veteran filed a notice of disagreement with this decision in January 1987.  He also submitted a December 1968 service memorandum stating that an unspecified physical condition of his will not be aggravated by going on leave.  

A March 1987 rating decision found that the December 1968 memorandum was not new and material evidence, as it was found to be consistent with service treatment records that did show the Veteran was evaluated for bilateral knee problems which existed prior to service and were not shown to have been aggravated by his service.  Therefore, the evidence was not material to showing aggravation of a pre-existing condition.  This rationale was repeated in a March 1987 statement of the case.  The Veteran did not perfect an appeal of this claim, and it became final. 

In October 2006, the Veteran filed his most recent attempt to reopen the issues on appeal.  He has submitted private medical records from November 2004 to August 2006.  However, these records are not material to the issue at hand, as they do not include treatment for disabilities of either knee.  

The Veteran has also submitted a January 2008 buddy statement from a fellow serviceman who testified that he and the Veteran "did numerous exercises such as deep knee bends, one called squat thrusts, jumping Jacks, marches with packs and rifles.  Also numerous rifle exercises while kneeling/shooting."  The buddy also submitted a copy of his own DD-214 to demonstrate that he served with the Veteran.

The Veteran also provided his own personal hearing testimony before the Board in June 2011.  At his hearing, he testified that he used to be able to rest his left knee when it bothered him prior to service.  He stated that it would swell a little and developed a catch.  

The Veteran also testified that he disclosed his left knee problem at entrance into service.  He stated that he passed a physical and was cleared to enter service.  He testified that basic training and advanced individual training were physically demanding.  He reported that his left knee worsened during training, experiencing a lot of pain and swelling, and that he did not have time to have extended rest for his knee during service.  

The Veteran testified that he saw a doctor while on leave and that the doctor recommended surgery and that he was subsequently discharged from service due to his left knee condition.  

The Veteran testified that he believes his right knee disability developed because he had to favor his left knee and use his right leg more.  He also reported that both of his knees worsened during training.  He reported that during "that last run up Old Smoky there, my knees were really crunching and popping, and grinding, running up the hill."  The Veteran also testified that he has had problems with both of his knees throughout the years since his separation from service.  

The Board observes that, although the Veteran is a lay person, he is competent to report that he experienced increased pain and swelling in his knees during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board further finds that the buddy who wrote the January 2008 personal statement is competent to describe the exercises that he and the Veteran performed during service.

The Board finds that the January 2008 buddy statement and the Veteran's June 2011 hearing testimony are new in that they were not of record at the time of the March 1987 rating decision.  The buddy statement is also material in that it describes in detail the types of exercises that were performed by the Veteran in service and corroborates the Veteran's account of his in-service training.  The Veteran's own testimony is material in that it provides clear, competent evidence of exactly how the Veteran's knees worsened during service.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claims.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for patellar subluxation of the left knee with early chondromalacia.  The Board further finds that this evidence is new and material to reopen the claim of entitlement to service connection for patellar subluxation of the right knee, as this disability has been claimed as secondary to the reopened left knee disability.  To this extent, the benefits sought on appeal are granted.

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary or intermittent flare-ups of a preexisting disorder are not sufficient to constitute aggravation.  Rather, the underlying condition must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a congenital disability, however, may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

First, the Board notes that it cannot concur with the August 1969 rating decision's assertion that the Veteran's knee disabilities are congenital, as there is no competent medical evidence of record to support the RO's conclusion.  None of the numerous service treatment records or private medical records from the Veteran's period of service even suggests that the Veteran's left knee condition is congenital.  The Board further notes that the April 1969 VA examination report diagnoses "[s]ubluxation, recurrent, patellas, minimal right, moderate left, with early chondromalacia, left patella," and gives no indication that these conditions were congenital.  Therefore, the Board must reject the prior conclusion that the Veteran's left knee disability is congenital.

As left knee trouble was not noted at enlistment, the Board finds that the presumption of soundness applies to the Veteran's left knee disability.  Specifically, the Veteran reported a past or current medical history of swollen or painful joints on his May 1968 enlistment medical history report, and he reported that he had been in a car accident and that he had had a knee operation.  This record notes "[i]nternal derangement of L. knee- mild [illegible]."  However, his lower extremities were found to be clinically normal on entrance into service in May 1968.  Therefore, the presumption of soundness attaches to the Veteran's left knee disability claim.

The Board must now determine whether the evidence clearly and unmistakably demonstrates that the Veteran's left knee disability existed prior to service.  A review of the competent evidence of record confirms that the Veteran's left knee disability existed prior to his entrance into service.  In particular, the Board notes that a November 1966 pre-service private treatment record reflecting an impression of "[s]ubluxating patella with chondromalacia patella left knee" has been associated with the claims folder.  This evidence clearly and unmistakably demonstrates that the Veteran had a left knee disability prior to his entrance into service.

Having established that the Veteran's left knee disability clearly and unmistakably existed prior to service, the Board will now address whether the evidence demonstrates that the Veteran's patellar subluxation of the left knee with early chondromalacia was not clearly and unmistakably aggravated by service.  To this end, the Board notes that the Veteran served for less than eight months before he was separated due to his left knee condition.  During this time, the Veteran's service treatment records reflect that he sought treatment for left knee symptomatology several times.  

An October 1968 service treatment record notes that the Veteran had complained of a painful left knee of approximately three years' duration.  He first noticed this difficulty while playing football in high school.  He noted that his left knee snapped out to the lateral side and gave him considerable pain and massive swelling that required several weeks to subside.  This was a rare occurrence, and the Veteran felt his difficulties would end when he finished playing football.  He joined the Marines and, during boot camp, "noticed that he had snapping, popping and grating in his left knee, particularly on squatting and arising, on climbing stairs or hills.  After any extended activity such as this his left knee became swollen and painful.  He also noticed that on several occasions, when he ran his knee cap popped to the outside of his knee.  He was then unable to stand and would fall to the ground."  The doctor's impression was of recurrent dislocation lateral of left patella with resultant severe chondromalacia left patella.

An October 1968 private medical record describes the above complaints and recommends the Veteran be discharged as unfit for duty because of a diagnosis of recurrent subluxation of the left patella with severe chondromalacia that existed prior to his entry into service.  

A November 1969 record notes the above complaints and recommends an administrative discharge.  It was noted that the Veteran should be placed in a medical hold until the Medical Evaluation Board (MEB) is completed in order to prevent possible aggravation.  

The December 1968 MEB report diagnoses recurrent lateral dislocation left patella and chondromalacia, left patella, severe.  Both of these disabilities were noted to have existed prior to the Veteran's entry into service.  The MEB also determined that the Veteran's left knee disabilities were not aggravated by service.  

The MEB report notes that the Veteran had a history of recurrent dislocation of the left patella over approximately the past three years.  The first episode was noted to have occurred when he was crawling through a fence, at which time his knee gave way, followed immediately by pain and swelling.  The next episode occurred about one year later when he was involved in an automobile accident in which he sustained left hip injuries.  He asked his private physician about his knee at that time and was told he would probably have to have surgery.  Prior to his enlistment into service, the lateral dislocation of his left patella occurred approximately four more times, the last episode occurring while lifting a heavy box at which time his knee gave way and immediately became swollen and painful.  

Following his entrance into service, the Veteran has had progressive difficulty with his knee, with pain under the kneecap and a marked grinding sensation on getting up from a squatting position.  The Veteran reported that he has pain and the feeling that his left knee is giving way following prolonged standing and extensive marching.  He stated that he has occasional mild swelling of the left knee.  The MEB report then describes the October 1968 private medical record and the November 1968 recommendation from the Naval Hospital at Camp Pendleton of discharge from service.  

The MEB report then provides a thorough physical examination of the left knee.  These findings included one-inch atrophy of the left quadriceps muscles at a distance of four inches above the patella.  There was a full range of motion of the left knee.  The Veteran performed squats with pain and there was audible patellar crepitus on arising from a squatting position.  On palpation, the Veteran had marked crepitus on motion, and there was moderate synovial thickening but no free fluid in the left knee joint.  The ligaments were intact and McMurray's sign was negative.  November 1968 x-rays showed a small, high-riding patella with irregularity of the articular contour, flattening of the lateral femoral condyle, with some early secondary degenerative changes.

The MEB opined that the Veteran does not meet the minimum standards for enlistment or induction and is unfit for further service by reason of a physical disability that was neither incurred in nor aggravated by a period of active military service.  The MEB recommended the Veteran be discharged with a diagnosis of recurrent lateral dislocation of the left patella, and chondromalacia, left patella, severe, both having existed prior to service and without service aggravation.  

Having reviewed the complete record, the Board finds that, while the December 1968 MEB report opines that the Veteran's left knee disability was not aggravated by his military service, the evidence of record does not rise to the level of clearly and unmistakably rebutting the presumption of in-service aggravation.  In particular, the Board finds diminished probative value in the December 1968 MEB opinion in that it offers no basis for the opinion that the Veteran's left knee disabilities were not aggravated by service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Even though the MEB report is valuable to the extent that it offers a contemporaneous assessment of the Veteran's left knee condition at the end of his military service, it cannot be judged to clearly and unmistakably refute the presumption of aggravation with a complete lack of supporting rationale.

The Board further notes, in particular, that the Veteran's service treatment records clearly reflect that his left knee was evaluated and was judged to be clinically normal upon his entrance into service.  These records also reflect an awareness of the Veteran's pre-service left knee injuries.  These records note no complaints of left knee pain or swelling for the first five months of the Veteran's service.  However, the Veteran's October 1968 private medical record and his service treatment records from October 1968 through December 1968 demonstrate a clear and dramatic increase in complaints regarding pain, swelling, and dislocations of his left knee.  The Veteran separated from service within three months of his initial complaints of knee pain based on findings that he no longer satisfied the minimum standards for enlistment or induction and was unfit for further service.  

Moreover, the Veteran himself has provided competent and credible testimony regarding the increased severity of his left knee disability during basic training and advanced individual training.  See Jandreau, supra.  This testimony provides additional support to the presumption that the Veteran's left knee disabilities were aggravated by his military service.

In short, the Board finds that the evidence of record clearly and unmistakably demonstrates that the Veteran's left knee disabilities existed prior to his entry into service.  However, the Board further finds that this evidence does not clearly and unmistakably demonstrate that the Veteran's left knee disabilities were not aggravated by service.  Thus, the presumption of aggravation having not been rebutted, the Board finds that entitlement to service connection for patellar subluxation of the left knee with early chondromalacia is warranted.    


ORDER

New and material evidence having been received, the claim of entitlement to service connection for patellar subluxation of the left knee with early chondromalacia is reopened.

New and material evidence having been received, the claim of entitlement to service connection for patellar subluxation of the right knee, to include as secondary to patellar subluxation of the left knee with early chondromalacia, is reopened.

Entitlement to service connection for patellar subluxation of the left knee with early chondromalacia is granted.



REMAND

The Veteran has also claimed entitlement to service connection for patellar subluxation of the right knee, to include as secondary to patellar subluxation of the left knee with early chondromalacia.  The Board finds that a remand for an examination and etiology opinion and additional records development is necessary before this claim may be properly adjudicated.

The Board notes that the Veteran's right knee disability claim is based, in part, on the theory that this disability was incurred or aggravated secondary to his patellar subluxation of the left knee with early chondromalacia.  Because the left knee disability has been service-connected above, the Board finds that an opinion is necessary with respect, in particular, to the secondary theory of service connection.  However, given that there is evidence of right knee disability within months of the Veteran's separation from service, and given that he has provided competent lay testimony suggesting that he experienced right knee symptomatology during service, an examination and opinion are necessary in order to determine whether the Veteran's right knee disability may be directly related to service.  An opinion is also necessary in order to address whether the evidence demonstrates that the Veteran had a right knee that existed prior to his entrance into service and was aggravated by such service.

The Board further notes that the Veteran testified at his June 2011 Board hearing that he is in receipt of disability benefits from the Social Security Administration (SSA).  On remand, the AMC should attempt to obtain these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  Following the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current right knee disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent right knee pathology found and should diagnose any current right knee disabilities.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, and/or whether it is at least as likely as not (50 percent probability or more) that any such disability was caused or aggravated by the Veteran's service-connected patellar subluxation of the left knee with early chondromalacia.  

In answering these questions, the VA examiner should also express an opinion as to whether any such right knee disability clearly and unmistakably preexisted service.  With respect to any such disability that the examiner believes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether such disability underwent a chronic and permanent increase in severity during or as a result of service that would be beyond the normal progression of the disorder.

Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


